DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 7/22/2022.  Claims 1 and 13 have been amended.  Claims 1, 3-5, 7, 9-11, 13 and 15-23 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13 and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, system of claim 7 and article of claim 13 are within the statutory categories of invention.  
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 7 and 13 recite:
1. A computer-implemented method performed by a processor of a computing device, comprising: 
receiving orders at the processor, the orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); 
with the processor organizing the orders into buckets based upon respective order sizes and MTTLs, wherein two or more of the buckets are each associated with a different range of order sizes and two or more of the buckets are each associated with a different range of MTTLs; 
with the processor, prioritizing the orders based on buckets associated with the orders; 
with the processor determining whether the orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; 
with the processor, configuring matching based upon the determined order type;
with the processor, examining a metric of volatility of orders to buy or sell the currency in a market and where the examining indicates that a market is too volatile, preventing matching of the orders; 
with the processor, where the examining indicates that the that the market is not too volatile, matching the orders based upon determined priority and based upon the determined order type to create a matched trade; and 
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.


Referring to the bolded limitations above, independent claims 1, 7 and 13 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 7 and 13 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 7 and 13 only recite a fundamental economic practice, which in this case is matching orders to buy and sell currency.  Moreover, each of claims 1, 7 and 13 recite a commercial or legal interaction as currency exchange is a commercial interaction and the “last look” technique recited in claims 1, 7 and 13 is subject to high regulatory scrutiny.  Accordingly, each of claims 1, 7 and 13 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 7 and 13, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice or commercial or legal interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 7 and 13 of a server and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f), 2106.05(g) and 2106.05(h).  It is further noted that the claimed invention as recited in claims 1, 7 and 13 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 7 and 13, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, grouping orders to be matched based on size, priority, MTTL and implementing a “last look”, considering volatility and prohibitions against self-dealing, and computer based algorithms is known activity as evidenced by the numerous references cited on the PTO-892 attached to OAs dated 5/31/2019, 12/10/2019, 9/21/2020, 7/23/2021 and 11/22/2021.  Moreover, the server and processor of claims 1, 7 and 13 are known, commercially available devices, as discussed in paragraph [0104] of the Applicant’s specification.  Accordingly, claims 1, 7 and 13 do not recite additional elements that amount to significantly more than the judicial exception.
 In view of the above analysis, independent claims 1, 7 and 13 are not patent eligible.  Dependent claims 3-5, 9-11 and 15-23 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 3-5, 9-11, 15-19 and 21-23 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional variables in currency trading (2B).  Specifically regarding claim 20, although an ASIC is an IC chip customized for a particular use, [0092] notes ASIC is one possible component in the generic processing component 1930 and therefore is not a particular machine. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 9, 10, 13, 15, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) (cited by Applicant in IDS dated 5/13/2019).
Claim 1 recites:
A computer-implemented method performed by a processor of a computing device, comprising: (Callaway, [0012]-[0014], electronic trading method; [0088], processor; Fig. 2, [0095], processor module 136; Figs. 2 and 4, [0097]-[0099], “executable by a processor 202”)
receiving orders at the processor, the orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); (Callaway, [0015], purchase and sale of currency; [0016] order includes quantity.  Although Callaway, [0016], notes that there are many order types, Callaway does not specifically disclose that an order includes an MTTL.  The analogous art reference Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the MTTL parameter of Dale in the order of Callaway since Callaway, [0018], discusses that various parameters are included in orders and the parameters are be used for the matching of orders.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dale in Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.)   
with the processor organizing the orders into buckets based upon respective order sizes and MTTLs, wherein two or more of the buckets are each associated with a different range of order sizes and two or more of the buckets are each associated with a different range of MTTLs; with the processor, prioritizing the orders based on buckets associated with the orders;  (Callaway, [0031], grouping and prioritizing orders for matching according to quantity reading on order size buckets.  Callaway, [0031], further discloses grouping and prioritizing orders in accordance with other order parameters, but does not specifically disclose that the secondary parameter is MTTL.  Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the secondary parameters of Callaway to include the MTTL parameter of Dale, [0101], since Callaway, [0031], notes that timestamp sequence, or First In, First Out (FIFO) is a common secondary priority factor and an order with a longer MTTL will have an earlier timestamp as orders with shorter MTTL are cancelled.)    
with the processor determining whether the orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; with the processor configuring matching based upon the determined order type; (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority)
with the processor, examining a metric of volatility of orders to buy or sell the currency in a market and where the examining indicates that a market is too volatile, preventing matching of the orders; (Callaway, [0110], delay orders in view of highly volatile market; see also [0076], [0106], [0176] regarding volatility as a factor)
with the processor, where the examining indicates that the that the market is not too volatile, matching the orders based upon determined priority and based upon the determined order type to create a matched trade; and  (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority; [0110], delay orders in view of highly volatile market; see also [0076], [0106], [0176] regarding volatility as a factor)
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals after the match is made, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.  (Callaway, [0076], discusses changing trading algorithms based on being based above or below a threshold.  Callaway does not specifically disclose outputting a final rate comprising a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made.  The related art reference Dale, [0138], [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark using a periodic mark price algorithm that averages of a plurality of samples taken between a first and second time to arrive at a final rate.  Dale, [0152], further discloses the average of a plurality of samples is an average of two or more real-time WAMR rates taken in randomized intervals.  Dale, [0133], still further discusses a sampling PIP range where only prices in this pip range are used to determine volume weighted average price index values reading on threshold distance under BRI.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithms that change based on thresholds of Callaway to determine the final price as a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made final price as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].  Under the standard of broadest reasonable interpretation the conditional limitation “if” in method claim 1 provides two methods depending on whether the prerequisite condition is met.  Please see MPEP 2111.04(II) and Ex parte Schulhauser (PTAB 2016))
Claim 3 recites:
The computer-implemented method of claim 1, wherein the first order type is configured to match at an initial rate at a time t0.  (Callaway, [0044], price explicit time trading policy groups explicit orders)
Claims 9 and 15 correspond to claim 3 are rejected on the same grounds.
Claim 4 recites:
The computer-implemented method of claim 1, wherein the second order type is configured to match at an initial rate at a first time, time t0, and the computer-implemented method further comprises: determining a final rate to the matched trade at a second time; and assigning the final rate to the matched trade.  (Callaway, [0044], price explicit time trading policy matches orders at an initial rate at a first time.  However, Callaway does not specifically disclose determining the final rate to the matched trade at a second time that the final rate is assigned to the matched trade.  The analogous art reference Dale, [0138], discusses a periodic mark price algorithm that averages of a plurality of samples taken between a first and second to arrive at a final rate.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Callaway to include the final rate algorithm of Dale since this allows customers of a foreign exchange liquidity pool to leave orders to be executed at any specified periodic mark time as discussed in Dale, [0002].)   
Claims 10 and 16 correspond to claim 4 are rejected on the same grounds.


Claim 7 recites:
A system comprising: a server comprising circuitry configured to (Callaway, Fig. 1, [0085], computer system; [0094], server)
receive orders, the orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); and (Callaway, [0015], purchase and sale of currency; [0016] order includes quantity.  Although Callaway, [0016], notes that there are many order types, Callaway does not specifically disclose that an order includes an MTTL.  The analogous art reference Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the MTTL parameter of Dale in the order of Callaway since Callaway, [0018], discusses that various parameters are included in orders and the parameters are be used for the matching of orders.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dale in Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.)   
a matching engine configured to: organize the orders into buckets based upon respective order sizes and MTTLs, wherein two or more of the buckets are each associated with a different range of order sizes and two or more of the buckets are each associated with a different range of MTTLs; prioritize the orders based on buckets associated with the orders;  (Callaway, [0031], grouping and prioritizing orders for matching according to quantity reading on order size buckets.  Callaway, [0031], further discloses grouping and prioritizing orders in accordance with other order parameters, but does not specifically disclose that the secondary parameter is MTTL.  Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the secondary parameters of Callaway to include the MTTL parameter of Dale, [0101], since Callaway, [0031], notes that timestamp sequence, or First In, First Out (FIFO) is a common secondary priority factor and an order with a longer MTTL will have an earlier timestamp as orders with shorter MTTL are cancelled.)    
determine whether the orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; configure matching based upon the determined order type; (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority)
match the orders based upon determined priority and based upon the determined order type to create a matched trade; and  (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority)
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals after the match is made, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.  (Callaway, [0076], discusses changing trading algorithms based on being based above or below a threshold.  Callaway does not specifically disclose outputting a final rate comprising a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made.  The related art reference Dale, [0138], [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark using a periodic mark price algorithm that averages of a plurality of samples taken between a first and second time to arrive at a final rate.  Dale, [0152], further discloses the average of a plurality of samples is an average of two or more real-time WAMR rates taken in randomized intervals.  Dale, [0133], still further discusses a sampling PIP range where only prices in this pip range are used to determine volume weighted average price index values reading on threshold distance under BRI.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithms that change based on thresholds of Callaway to determine the final price as a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made final price as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)
Claim 13 recites:
An article including a non-transitory computer-readable storage medium including instructions, that, when executed by a processor, perform the computer- implemented method comprising: (Callaway, Fig. 1, [0093], [0094], computer readable medium)
receiving orders at a server, the orders comprising orders to buy or sell currency and including an order size and a minimum time to live (MTTL); (Callaway, [0015], purchase and sale of currency; [0016] order includes quantity.  Although Callaway, [0016], notes that there are many order types, Callaway does not specifically disclose that an order includes an MTTL.  The analogous art reference Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the MTTL parameter of Dale in the order of Callaway since Callaway, [0018], discusses that various parameters are included in orders and the parameters are be used for the matching of orders.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dale in Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.)   
organize the orders into buckets based upon respective order sizes and MTTLs, wherein two or more of the buckets are each associated with a different range of order sizes and two or more of the buckets are each associated with a different range of MTTLs; prioritize the orders based on buckets associated with the orders;  (Callaway, [0031], grouping and prioritizing orders for matching according to quantity reading on order size buckets.  Callaway, [0031], further discloses grouping and prioritizing orders in accordance with other order parameters, but does not specifically disclose that the secondary parameter is MTTL.  Dale, [0101], discusses an MTTL as an order parameter.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the secondary parameters of Callaway to include the MTTL parameter of Dale, [0101], since Callaway, [0031], notes that timestamp sequence, or First In, First Out (FIFO) is a common secondary priority factor and an order with a longer MTTL will have an earlier timestamp as orders with shorter MTTL are cancelled.)    
determine whether the orders are of a first order type, a second order type, or a third order type, the determined order type being associated with a rate at a particular time; configure matching based upon the determined order type; (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority)
prevent a match of a buy order in the orders with a sell order in the orders submitted on behalf of a same client; (Calloway, [0120], prevent “self trading”)
match the orders based upon determined priority and based upon the determined order type to create a matched trade where the matched order include a buy order and a sell order submitted by different clients; and  (Callaway, [0031], orders are distinguished in groups based on quantity, market, trader and subsequently allocated orders are matched based on time, price, quantity, priority; [0120], “self trading” is prevented, identify counter offers from other traders)
output a final rate, the final rate to comprise: a weighted-average mark-out (WAMO) rate for the matched trade comprising an average of two or more real-time weighted average mid-rates (WAMRs) taken in randomized intervals after the match is made, if the WAMO rate is within a threshold distance from an initial WAMR; and the initial WAMR plus or minus the threshold distance from the initial WAMR, if the WAMO rate is greater than the threshold distance from the initial WAMR.  (Callaway, [0076], discusses changing trading algorithms based on being based above or below a threshold.  Callaway does not specifically disclose outputting a final rate comprising a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made.  The related art reference Dale, [0138], [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark using a periodic mark price algorithm that averages of a plurality of samples taken between a first and second time to arrive at a final rate.  Dale, [0152], further discloses the average of a plurality of samples is an average of two or more real-time WAMR rates taken in randomized intervals.  Dale, [0133], still further discusses a sampling PIP range where only prices in this pip range are used to determine volume weighted average price index values reading on threshold distance under BRI.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithms that change based on thresholds of Callaway to determine the final price as a weighted-average mark-out (WAMO) rate for the matched trade based on market activity after the match is made final price as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)
Claim 18 recites:
The article of claim 16, wherein the average of a plurality of samples is an average of three or more real-time weighted average mid-rate (WAMR) rates taken in randomized intervals.  (As discussed with respect to claim 4, although Callaway does not disclose the average of a plurality of samples, this feature is disclosed in Dale.  Dale, [0152], further discloses the average of a plurality of samples is an average of five real-time WAMR rates taken in randomized intervals.  It would have been obvious to further modify Callaway to include rates taken in randomized intervals as disclosed by Dale since these calculations allow for mid-point index prices as discussed in Dale, [0152].)
Claim 19 recites:
The system of claim 7, wherein the system comprises a processor circuit. (Callaway, Fig. 4, [0220], processor 402 includes digital circuits)
Claim 20 recites:
The system of claim 7, wherein the processor circuit comprises an application specific integrated circuit.  (Callaway, Fig. 4, [0220], processor 402 includes application specific integrated circuits)
Claim 21 recites:
The computer-implemented method of claim 4, the WAMO rate to be determined during a pre-defined time period after the match is made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on market conditions during a pre-defined time period after the match is made as discussed in Dale so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].)


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) and further in view of Schmitt (US 2015/0356679).
Claim 5 recites:
The computer-implemented method of claim 1, wherein the third order type is configured to match in two or more liquidity pools and the server is configured to confirm that matching processes within a second liquidity pool are canceled prior to confirming a matched trade in a first liquidity pool.  (Although Callaway, [0015], discloses an exchange may provide one or more markets, Callaway and Dale do not specifically disclose a third order type configured to match in two or more liquidity pools and that the server is configured to confirm that matching processes within a second liquidity pool are canceled prior to confirming a matched trade in a first liquidity pool.  The analogous art reference Schmitt, [0047], discloses a trading engine can cancel an order in one book when it is being fulfilled in a different book.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the order parameters of Callaway as taught by Schmitt since this would allow market participants to access multiple different networked venues as discussed in Schmitt, [0005].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Schmitt in Dale and Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, the three references are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.)
Claims 11 and 17 correspond to claim 5 and are rejected on the same grounds. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0262298) in view of Dale (US 2014/0180893) and further in view of Mueller (US 2013/0054437).
Claim 22 recites:
The system of claim 10, the WAMO rate to be determined based on a median of weighted average mid-rate (WAMR) observations leading up to a number of time periods after the match is made, wherein the number of time periods are within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  Callaway and Dale do not explicitly disclose the number of time periods are within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  However, Mueller, [0010], discusses a final price being based on an average price over a time period.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on a median of weighted average mid-rate (WAMR) observations leading up to a number of time periods after the match is made as discussed in Dale and Mueller so that orders can be advantageously matched prior to the index price being determined as discussed in Dale, [0153].   Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dale and Mueller in Callaway since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, all three references are in the field of matching buy and sell orders in computer implemented trading and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 23 recites:
The article of claim 16, the WAMO rate to be determined based on an average of WAMR at each of more than one time horizons, wherein the number of time periods are within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made, the one or more time horizons being time periods within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  (As noted above with respect to claim 1, Callaway does not discuss a WAMO.  The related art reference Dale, [0142], [0150], discusses calculating a mark price as an inverted mid-point price including using market readings from after the mark.  Callaway and Dale do not explicitly disclose the one or more time horizons being time periods within a predetermined time period, the predetermined time period being predetermined for calculation of the final rate to account for market conditions after a match has been made.  However, Mueller, [0010], discusses a final price being based on an average price over a time period.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the trading algorithm of Callaway to determine the final price using a weighted-average mark-out (WAMO) rate determined based on a median of weighted average mid-rate (WAMR) at each of more than one time horizons as discussed in Dale and Mueller so that orders can be advantageously matched prior to the index price being determined as discussed in Callaway, [0153].)



Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes both fundamental economic practices, which in this case is matching orders to buy and sell currency, and commercial or legal interactions, which in this case is both buying/selling currency and the “last look” technique recited in claims 1, 7 and 13 that is subject to high regulatory scrutiny.  Regarding technological improvement, the Applicant argues “Independent claim 1 has been amended to recite an optimization”.  It is unclear how considering the known market factor of volatility improves technology.  Applicant further argues “Independent claim 13 has also been amended to recite an optimization”.  It is unclear how implementing the well known the regulatory requirement against self-dealing improves technology.  
Regarding Step 2A, prong two, no arguments were presented regarding integration into a practical application.  Regarding Step 2B, no arguments were presented as to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully noted that despite repeated reference to “last look” in the various OAs, the Applicants remarks do not ever dispute, or even address, that the claims are reciting the last look technique in forex markets, which is well known.   
Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding the Applicant’s argument regarding organizing the orders into buckets, please see Callaway in at least [0031] discussing grouping orders based on various criteria, which reads on the buckets claimed by the Applicants under BRI.  Although limitations from the specification are not read into the claims, please see [0044] of Applicant’s specification.  Further, please see MPEP 2144.04 regarding obviousness of duplication of parts.  Regarding the amendment to claim 1 adding the metric of volatility, please see Callaway, [0110], as discussed above in greater detail.  Regarding the amendment to 13 regarding self-dealing, please see Callaway, [0120], as discussed above in greater detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hor (US 2009/0210338) discusses a disallow self-trading agreement 110 to prevent trades from executing with the same party on both sides of the trade, [0078].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY HARPER/Examiner, Art Unit 3692